Citation Nr: 1645776	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic cardiovascular disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1959 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  By resolving reasonable doubt in favor of the Veteran, he was present in the Republic of Vietnam.

 2. The medical evidence shows that the Veteran has current diagnoses of diabetes mellitus, type II, and arteriosclerotic cardiovascular disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have been met. 38 U.S.C.A. §§ 1110 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for arteriosclerotic cardiovascular disease have been met. 38 U.S.C.A. §§ 1110 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

Service Connection for Diabetes Mellitus, Type II and Arteriosclerotic Cardiovascular Disease

 The Veteran contends he has diabetes mellitus, type II, and arteriosclerotic cardiovascular disease that were caused by his in-service exposure to herbicides.  The Veteran provided a July 2013 statement that he transited Saigon, Vietnam en route from Thailand to Clarke Air Force Base.

The Board has reviewed the Veteran's service treatment and personnel records.  The Veteran's personnel records show he was stationed at Royal Thai Air Force Base Udorn from August 1964 to August 1967.  The Veteran's service treatment records also show he was present at Royal Thai Air Force Base Korat during this time period.

VA treatment records, shows that the Veteran currently has a diagnosis of diabetes mellitus, type II. Similarly, VA treatment records show that the Veteran has a current diagnosis of arteriosclerotic cardiovascular disease, specifically, arteriosclerotic cardiovascular disease, as well as Diabetes Mellitus, type II.  See January 2015 VA treatment note.  Thus, the first element of service connection is met.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

For the diseases listed in 38 C.F.R. § 3.309 (e), including diabetes mellitus, type II, and ischemic heart disease, which includes arteriosclerotic cardiovascular disease, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. 

Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307 (d). 

The diseases listed at 38 C.F.R. § 3.309 (e) must become manifest to a degree of 10 percent or more at any time after service, except for certain diseases, which are required to have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during the active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

The Board finds that the Veteran has provided competent and credible lay evidence of being present in the Republic of Vietnam while on active duty.  The Board notes that the service personnel and treatment records do not provide direct, contradictory evidence that the Veteran did not traverse Saigon en route Thailand to Clarke Air Force Base.  Accordingly, the Board finds that the record of evidence in this case is at least in relative equipoise as to whether he was present in the Republic of Vietnam while deployed to the Pacific Theater.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for diabetes mellitus, type II and arteriosclerotic cardiovascular disease is warranted.  Thus, the Veteran's claims are granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49 .


ORDER

Service connection for arteriosclerotic cardiovascular disease is granted.

Service connection for diabetes mellitus, type II is granted.





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


